Citation Nr: 1046095	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  09-00 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to 
include as secondary to service-connected posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a thyroid disability, 
to include as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1952 to 
September 1955 and from May 1957 to March 1961.  He received the 
Combat Infantryman Badge.

These matters come before the Board of Veterans' Appeals (Board) 
from an April 2007 rating decision of the Department of Veterans' 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  In that decision, the RO denied entitlement to service 
connection for diabetes mellitus and a thyroid disability.

In March 2010, the Board granted the Veteran's motion to advance 
this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) 
(2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus is not the result of an in-
service disease or injury, and was not caused or aggravated by a 
service-connected disability.

2.  The Veteran's thyroid disability is not the result of an in-
service disease or injury, and was not caused or aggravated by a 
service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus are 
not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a), 3.310 (2010).

2.  The criteria for service connection for a thyroid disability 
are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. 
§§ 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in December 2006, the RO 
notified the Veteran of the evidence needed to substantiate his 
claims for service connection for diabetes mellitus and a thyroid 
disability on both a direct and secondary basis.  This letter 
also satisfied the second and third elements of the duty to 
notify by delineating the evidence VA would assist him 
in obtaining and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 has been amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  In any event, the December 2006 letter 
complied with this requirement.  

The Veteran has substantiated his status as a Veteran.  He was 
notified of all other elements of the Dingess notice, including 
the disability-rating and effective-date elements of his claims, 
in the December 2006 letter.  

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records and all of 
the identified post-service private medical records.  He has not 
received any post-service VA medical treatment.  

In addition, he was afforded a VA examination for diabetes 
mellitus and a thyroid disability.  The Board then obtained a 
medical opinion through the Veterans Health Administration (VHA 
opinion).  38 C.F.R. § 20.901(a) (2010).  There is no further 
assistance that would be reasonably likely to assist the Veteran 
in substantiating the claims on appeal.

Analysis

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 
see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

Service connection is also provided for a disability, which is 
proximately due to, or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310.  The Court has held that service 
connection can be granted under 38 C.F.R. § 3.310, for a 
disability that is aggravated by a service-connected disability 
and that compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. Brown, 7 
Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to 
explicitly incorporate the holding in Allen, except that it will 
not concede aggravation unless a baseline for the claimed 
disability can be established prior to any aggravation.  38 
C.F.R. § 3.310(b).  Because the Board finds that there is no 
evidence that a service-connected disability caused or aggravated 
the Veteran's diabetes mellitus or thyroid disability, it is not 
necessary to determine which version of the regulation is 
applicable.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999). Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional." 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, 6 Vet. App. 
at 469 (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities, such as diabetes mellitus, are 
presumed to have been incurred in service if such manifested to a 
compensable degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

Notwithstanding the foregoing presumption, a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  38 U.S.C.A. § 1113(b) (West 2002); Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

The Veteran's medical records, including a September 2009 VA 
examination report, reveal that he has been diagnosed as having 
Type II diabetes mellitus and euthyroid, following radioablation 
for Grave's disease.  Thus, current disabilities have been 
demonstrated.

The evidence does not reflect, and the Veteran does not contend, 
that his diabetes mellitus or thyroid disability is directly 
related to service.  His service treatment records do not 
indicate any complaints of or treatment for symptoms of diabetes 
mellitus or a thyroid disability and, with the exception of 
perforation of the right ear drum, both his September 1955 and 
February 1961 separation examinations were normal. 

Furthermore, there is no evidence of a continuity of 
symptomatology.  The Veteran has not reported such continuity.  
The first clinical evidence of diabetes mellitus and a thyroid 
disability occurs in a June 1991 treatment report from Catawba 
Valley Internal Medicine and an undated examination report from 
Hickory Internal Medicine, respectively, which reveal that the 
Veteran had a high urine glucose level and that his thyroid 
disability began in the 1970s.

The absence of any complaints of or treatment for diabetes 
mellitus or a thyroid disability for many years after service 
weighs the evidence against a finding that the Veteran's diabetes 
mellitus or thyroid disability were present in service or in the 
year or years immediately after service.  Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000). 

There is no other evidence of a relationship between the 
Veteran's diabetes mellitus or thyroid disability and service, 
and neither the Veteran nor his representative has alluded to the 
existence of any such evidence.  Thus, the preponderance of the 
evidence is against a finding that the current diabetes or 
thyroid disability are related to service or that diabetes 
manifested within a year after the Veteran's September 1955 or 
March 1961 separations from service. 

If a chronic disease, such as diabetes mellitus, is shown in 
service and at any time thereafter, service connection will be 
conceded.  38 C.F.R. § 3.303(b).  There must, however, be 
sufficient observations in service to identify the disease 
entity.  Id.  As discussed above, there is no evidence showing 
diabetes mellitus in service and the Veteran has not reported in-
service diabetes symptoms.  Hence, service connection cannot be 
granted on that basis. 
  
The Veteran contends that his disabilities are related to his 
service-connected PTSD, however the evidence indicates that no 
such relationship exists.  The physician who conducted the 
September 2009 VA examination opined that there was no evidence 
that PTSD caused either diabetes or thyroid disease.  No further 
explanation or reasoning was provided.

In September 2010, the Board obtained a VHA opinion from a 
physician who was board certified in endocrinology, metabolism, 
and internal medicine.   The physician reviewed the Veteran's 
claims file and pertinent medical literature in order to provide 
opinions as to the etiology of his diabetes mellitus and thyroid 
disability.  The physician opined that it was highly unlikely 
that the Veteran's diabetes mellitus or thyroid disability were 
attributable to his service-connected PTSD.  

With regard to diabetes, the opinion was based on the fact that 
although there some evidence in the medical literature that 
patients with PTSD had a higher incidence of several conditions, 
including diabetes, there was no evidence of casualty.  Studies 
that indicated such a link were observational and only reported 
an association, but by no means proved that PTSD caused diabetes.  
The physician speculated that perhaps those with PTSD tended to 
be seen by medical providers more often, and therefore 
disabilities such as diabetes were discovered more readily.  

Other possibilities were that that those with PTSD modified their 
eating or activity behavior in a way that promoted disease 
development or that there was an underlying genetic 
predisposition for those who are prone to develop PTSD to also 
develop a certain other disease.  In other words, the theoretical 
possibilities were endless and purely speculative.  Association 
studies were hypothesis generating and could not be used to make 
a leap to cause and effect conclusions.

As for the Veteran's thyroid disability, the physician opined 
that there was no evidence in the literature that chronic PTSD 
was associated with the development of Grave's disease.  Acute 
stress had been reported as a preceding event to the development 
of autoimmune thyroid disease in some cases, but no clear cause 
and effect had been proven.

Overall, at the time of the Veteran's discharge from service 
there was no evidence that he was suffering from diabetes or a 
thyroid disability.  His diabetes and thyroid disability were 
diagnosed over 30 years and 20 years after discharge, 
respectively.  There was clear evidence that there was a genetic 
predisposition to the development of Type II diabetes and 
according to the Veteran's medical records, his grandmother, 
aunt, and possibly his mother suffered from the disability.  
Thus, he was at risk for diabetes due to his family history.

The VA physician further opined that there was no evidence that 
either the Veteran's diabetes or thyroid disability were 
aggravated by PTSD.  This opinion was based upon the fact that 
the Veteran's symptoms which were subsequently diagnosed as PTSD 
began in 1966.  His thyroid disability was diagnosed in 1979.  

While there were no records of his initial therapy, all available 
treatment records revealed that his thyroid disability was very 
stable and well controlled.  Similarly, the Veteran's diabetes, 
which was diagnosed in 1994, appeared to have been very well 
controlled.  There was no evidence that either his diabetes or 
thyroid disability were difficult to handle for any reason, 
including due to PTSD.

The September 2009 opinions are entitled to minimal probative 
weight because they were not accompanied by any explanation or 
reasoning and did not address whether the Veteran's PTSD 
aggravated his diabetes or thyroid disability.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the 
probative value of a medical opinion comes from its reasoning; 
threshold considerations are whether the person opining is 
suitably qualified and sufficiently informed); 38 C.F.R. § 3.310.  

The September 2010 opinions, however, address whether the 
Veteran's disabilities were either caused or aggravated by his 
PTSD, were based upon a review of his claims file, and were 
accompanied by very thorough and detailed explanations which are 
consistent with the evidence of record.  Therefore, these 
opinions are entitled to substantial probative weight.  See Id.

The Veteran has expressed his belief that the current diabetes 
mellitus and thyroid disability are related to his service-
connected PTSD.  In support of his contention, he  submitted 
medical literature which suggests that a relationship may exist 
between PTSD and other disabilities, such as diabetes and thyroid 
disabilities.  However, generic medical literature, which does 
not apply medical principles regarding causation or etiology to 
the facts of an individual case, does not provide competent 
evidence to satisfy the nexus element for an award of service 
connection.    See Sacks v. West, 11 Vet. App. 314 (1998).  

Furthermore, it would require medical expertise to say that the 
current diabetes and thyroid disability are the result of PTSD, 
as opposed to other possible causes.  Although the Veteran has 
received treatment by medical professionals for diabetes and a 
thyroid disability, none has attributed these disabilities to the 
service-connected PTSD.  Furthermore, the VA physicians who 
provided the September 2009 and September 2010 opinions 
specifically concluded that no such relationship existed.  Hence, 
the Veteran's opinion on this question is not competent evidence.  
38 C.F.R. § 3.159(a)(1),(2) (2010).

For the foregoing reasons, the preponderance of the evidence is 
against the Veteran's claims.  The benefit-of-the-doubt doctrine 
is therefore not applicable and the claims for service connection 
for diabetes mellitus and a thyroid disability must be denied.  
See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. 
App. at 55-57.



							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for a thyroid disability is 
denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


